Tbe following opinion was filed April 4, 1899:
Hodge, J.
Tbe court has no jurisdiction to entertain an appeal from this order. Such jurisdiction cannot exist under-any of tbe subdivisions of sec. 3069, Stats. 1898,— not under subd. 1, because it does not in effect determine the action,, nor prevent a judgment from which an appeal can be taken nor under subd. 2, for tbe reason that it is not a final order, though made in a special proceeding. Subds. 3 and 4, of' course, have no application.
While both parties consent to and urge consideration of tbe merits of tbe order on this appeal, tbe court is precluded from acceding to such request by l^,ck of jurisdiction, which *192cannot be conferred by consent of parties. Hyde v. German Nat. Bank, 96 Wis. 406, 410.
By the Oom±— The appeal is dismissed.
A motion for a rehearing was denied May 16, 1899.